Citation Nr: 1714623	
Decision Date: 05/03/17    Archive Date: 05/11/17

DOCKET NO.  10-10 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include depression.  

2.  Entitlement to service connection for sleep apnea, claimed as a sleep disorder.  

3.  Entitlement to service connection for chronic fatigue, to include chronic fatigue syndrome.  


REPRESENTATION

Veteran represented by:	J. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

B. Garcia, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1966 to June 1970.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  

In December 2012 and October 2014, the Board remanded the Veteran's claims for additional development.  Notably, in March 2016, the Board denied the claims for service connection for sleep apnea and for chronic fatigue, and it remanded the claim for service connection for an acquired psychiatric disorder.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  As set forth in a September 2016 Joint Motion for Partial Remand (JMPR), the parties moved for the Court to vacate the portions of the March 2016 decision denying service connection for sleep apnea and for chronic fatigue on the ground that it failed to ensure compliance with its October 2014 remand order.  As reflected in the JMPR, the March 2016 remand of the claim for service connection for an acquired psychiatric disorder did not represent a final decision over which the Court had jurisdiction.  In a September 2016 order, the Court granted the parties' JMPR and remanded the claims for service connection for sleep apnea and for chronic fatigue to the Board for actions consistent with the terms of the JMPR.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he is entitled to service connection for an acquired psychiatric disorder, a sleep disorder, and chronic fatigue.  As reflected in statements that were received in June and July of 2009, the Veteran contends that symptoms of depression, difficulty sleeping, and fatigue began while serving aboard several aircraft carriers, and have continued to the present.  Before a decision can be reached on the Veteran's claims, a remand is necessary to ensure that there is a complete record upon which to afford the Veteran every possible consideration.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  

	Acquired Psychiatric Disorder

In his June 2009 statement, the Veteran described beginning to notice feelings of despair and anger while stationed on aircraft carriers as a result of his "duties and situation."  Service treatment records do not document any diagnoses or treatment for psychiatric conditions.  As set forth in a February 2008 addendum to his claim, the Veteran reported that he was diagnosed with depression in or around 1999.  A June 2001 private treatment record from The Cardiac Center at Creighton University Medical Center notes that on a review of systems, his psychiatric condition was pertinent for depression.  Primary care treatment records from Winnebago Indian Health Services Hospital and the Sioux City VAMC dated since April 2010 include assessments of depression and anxiety.  

In December 2012, the Board remanded the Veteran's claim, in pertinent part, to obtain a VA examination to determine whether any diagnosed depression or anxiety was due to his active service; or, whether it was proximately due to, or aggravated by, service-connected disabilities, namely, bilateral hearing loss and tinnitus.  The Veteran was afforded a VA examination in December 2013, which included a diagnosis of other specified depressive disorder using the DSM-5 criteria.  

In October 2014, the Board remanded the Veteran's claim to obtain an addendum medical opinion regarding the nature and etiology of the Veteran's claimed acquired psychiatric disorder, as the December 2013 examiner provided a diagnosis based on the DSM-5 criteria rather than the DSM-IV criteria.  As noted in the Board's remand, because the Veteran's claim was certified for appeal before the Board prior to August 4, 2014, any diagnoses rendered for purposes of obtaining VA benefits must use the DSM-IV criteria.  See 38 C.F.R. § 4.125(a); 80 Fed. Reg. 14308 (March 15, 2015) (final rule amending 38 C.F.R. § 4.125).  As such, the examiner was asked to opine as to whether it was at least as likely as not that any acquired psychiatric disorder present at any point after February 7, 2008, diagnosed using the DSM-IV criteria, was etiologically related to service, or caused or aggravated by any service-connected disabilities.  The Veteran was afforded another VA mental disorders examination in April 2015, which included a diagnosis of depressive disorder, NOS, under the DSM-5 criteria.  

In March 2016, the Board found that the April 2015 examination report was non-responsive to prior remand directives.  It therefore remanded the claim to obtain a medical opinion that addressed whether any psychiatric disorder, diagnosed using the DSM-IV criteria at any point after February 7, 2008, was etiologically related to service, or caused or aggravated by any service-connected disabilities.  

A VA medical opinion was obtained in June 2016.  The examiner opined that the Veteran's depression was not caused by, or otherwise etiologically related to, his active service.  The examiner noted that the Veteran's service treatment records did not reflect any mental health treatment or symptoms while in service, and the first time the Veteran sought treatment for depression was in 2008.  As such, there was a clear lack of medical evidence showing a direct link between the Veteran's military service and his depression.  She also opined that the Veteran's condition was not caused or aggravated by service-connected disabilities.  However, the Board finds that there is still not compliance with the Board's prior remand directives, as the examiner failed to apply the DSM-IV criteria.  Additionally, the etiology opinions of record do not clearly address the Veteran's reported symptoms during service, in addition to his assertion that his symptoms have continued since service.  Accordingly, on remand, an additional medical opinion should be obtained that clarifies whether the Veteran has had any pertinent diagnoses under the DSM-IV criteria at any time during the pendency of the appeal, and that addresses the etiology of the Veteran's claimed condition.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); Stegall v. West, 11 Vet. App. 268, 271 (1998).  

	Sleep Disorder and Chronic Fatigue

While the Veteran's service treatment records do not document any findings related to a sleep disorder or to fatigue, in his June and July 2009 statements, the Veteran described shift work during his assignments to aircraft carriers and maintained that during this time, he was unable to sleep for more than two to three hours at a time, and he felt a "constant state of fatigue set in."  Private records from the Cardiac Center dated in 2002 show that the Veteran reported feeling fatigued.  It was noted that he worked in twelve-hour shifts and had varying sleep patterns, as his shifts alternated between days and nights.  In 2004, he underwent a sleep study, which showed occasional mild desaturation and mild hypopneas.  Private treatment records from the Cardiac Center continued to note complaints of fatigue, but do not contain any diagnoses for sleep-related disorders or chronic fatigue.  An August 2012 VA treatment record provides that the Veteran reported feeling fatigued and waking up in the mornings feeling tired.  It was noted that he could nap any time and did not snore.  Assessments included fatigue.  

In its December 2012 remand order, the Board, in pertinent part, found that a VA examination was warranted to determine whether there were any current diagnoses for the Veteran's claimed disabilities and to address the etiology of any diagnosed sleep disorder or chronic fatigue.  

The Veteran was afforded a VA examination in December 2013.  Relying in part on the June 2004 sleep study, the examiner found that the Veteran did not meet the criteria for sleep apnea.  In addition, the examiner did not give a diagnosis of chronic fatigue.  However, in October 2014, the Board found that the examination report was inadequate.  With respect to the Veteran's claimed sleep apnea disability, the Board found that it remained unclear as to whether the Veteran had a diagnosis of sleep apnea since filing his July 2009 claim.  The Board highlighted that the examiner described the Veteran's symptoms as "possible sleep apnea," that private physician Dr. Reyes from the Cardiac Center found the June 2004 sleep study to be abnormal, that private physician Dr. Garred noted that the architecture of the Veteran's oropharynx would predispose him to sleep apnea, and that no sleep study had been performed after the Veteran's July 2009 claim was filed.  

The Board also found that it was unclear whether the Veteran had a diagnosis of chronic fatigue since filing his claim.  Specifically, although the December 2013 examiner did not give a diagnosis of chronic fatigue, the examiner also noted a diagnosis of fatigue in an August 2012 VA problem list.  The Board also noted that the December 2013 VA psychiatric examiner wrote that the Veteran's records from the Cardiac Center indicated chronic fatigue starting in 2002.  As such, the Board's remand directives included affording him another VA examination to address the nature and etiology of his claimed sleep disorder and chronic fatigue disabilities.  

A VA medical opinion was obtained in February 2015 that addressed the Veteran's claimed sleep disorder and chronic fatigue disabilities, and two VA medical opinions were obtained in June 2015 regarding the Veteran's claimed sleep disorder.  As reflected in the September 2016 JMPR, these VA medical opinions do not substantially comply with the terms of the Board's October 2014 remand.  Specifically, the medical opinions do not address whether the Veteran had sleep apnea or chronic fatigue since July 2009.  Additionally, they do not address whether any chronic fatigue was caused or aggravated by any service-connected disabilities.  As such, the Veteran's claim must be remanded to ensure compliance with the Board's prior remand directives and to assist the Veteran in developing his claims.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); Stegall, 11 Vet. App. at 271.  

In this regard, the JMPR provides that the Board is to address whether VA's duty to assist requires obtaining another VA examination and/or sleep study, as opposed to obtaining an additional opinion.  In the JMPR, the Secretary conceded no specific error but noted that the October 2014 remand instructions were to schedule the Veteran for a VA examination; additionally, no sleep study had been conducted during the pendency of the claim.  Particularly given that the December 2013 examiner appeared to rely, in significant part, on medical records that preceded the claim in finding that the Veteran did not have a current diagnosis of sleep apnea, the Board finds that a VA examination that includes any tests and/or studies deemed necessary by the examiner is warranted on remand.  See 38 C.F.R. § 3.159(c)(4).  

Accordingly, the case is REMANDED for the following action:

1.	Contact the Veteran, and, with his assistance, identify any outstanding records of medical treatment from VA or private health care providers that pertain to his claims.  Follow the procedures for obtaining the records, as set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records that are unavailable, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).  

2.	Thereafter, obtain an addendum medical opinion from an appropriate medical examiner regarding the nature and etiology of the Veteran's claimed acquired psychiatric disorder, to include depression and anxiety.  The claims file, including a copy of this remand, must be made available to, and be reviewed by, the examiner.  If, and only if, determined necessary by the examiner, the Veteran should be scheduled for another VA examination.  The examiner should be asked to respond to the following inquiries:  

a.  Using the DSM-IV criteria, the examiner should identify, with specificity, all diagnoses that are pertinent to the claimed acquired psychiatric disorder that have existed at any time since February 2008, to include depression and anxiety.  

If diagnoses of depression and anxiety are not identified using the DSM-IV criteria, the examiner should address the VA examination reports of record noting DSM-5 diagnoses of other specified depressive disorder and depressive disorder, NOS, in addition to primary care treatment records from Winnebago Hospital and Sioux City VAMC that include assessments of depression and anxiety.  

b.  For each diagnosis that is identified, the examiner should opine as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that it is etiologically related to the Veteran's active military service.  

In rendering an opinion, the examiner should note and address the Veteran's reported symptoms during his assignments aboard aircraft carriers, and his reported continuity of symptomatology since service, as set forth in his statements received in June and July of 2009, which are described above.  

c.  For each diagnosis other than depressive disorder that is identified, the examiner should opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the disability was caused OR aggravated by service-connected bilateral hearing loss or tinnitus.  

"Aggravated" for VA purposes means that the condition is worsened beyond its natural progression.  If service-connected bilateral hearing loss or tinnitus is found to aggravate any acquired psychiatric disorder, the examiner should identify the percentage of disability that is attributable to the aggravation.  See 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

A complete rationale for all opinions should be set forth.  If the examiner cannot provide an opinion, he or she must confirm that all procurable and assembled data and information was fully considered, and offer an explanation for why an opinion cannot be rendered.  

3.	After completing the development requested in number (1) above, schedule the Veteran for a VA examination with an appropriate medical examiner to determine the nature and etiology of his claimed sleep disorder.  The claims folder, including a copy of this remand, must be made available to the examiner prior to the examination.  All tests and studies deemed necessary by the examiner should be performed.  The examiner should be asked to respond to the following inquiries:  

a.  The examiner should clarify whether the Veteran has had a diagnosis for a sleep disorder, to include sleep apnea, at any time during the course of the instant appeal, or, since July 2009.  

In determining whether the Veteran has had a sleep disorder during the pendency of the claim, the examiner should consider and address the February 2006 letter from Dr. Reyes at the Cardiac Center finding the June 2004 sleep study to be abnormal and recommending referral to a sleep/breathing disorder specialist, and the December 2008 record from Dr. Garred noting that the architecture of the Veteran's oropharynx would predispose him to sleep apnea, both of which are noted above.  

If a sleep study is not needed to clarify whether the Veteran has a current sleep disorder diagnosis, and no current diagnosis is rendered, the examiner should explain why such study is not necessary.  

b.  For each diagnosis that is identified, the examiner should opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the disability is etiologically related to the Veteran's active military service, to include shift work aboard aircraft carriers.  

In rendering an opinion, the examiner should note and address the Veteran's reported symptoms during his assignments aboard aircraft carriers, and his reported continuity of symptomatology since service, as set forth in his statements received in June and July of 2009, which are described above.  

c.  For each diagnosis that is identified, the examiner should opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the disability was caused OR aggravated by service-connected bilateral hearing loss or tinnitus.  

"Aggravated" for VA purposes means that the condition is worsened beyond its natural progression.  If a service-connected disability is found to aggravate any diagnosed sleep disorder, the examiner should identify the percentage of disability that is attributable to the aggravation.  See 38 C.F.R. § 3.310(a); Allen, 7 Vet. App. at 448.  

A complete rationale for all opinions should be set forth.  The examiner is advised that the Veteran is competent to report his symptoms and history, including continuity of symptomatology.  Such reports must be acknowledged and considered in formulating any opinion.  If the examiner rejects such reports, an explanation for such rejection must be given.  If the examiner cannot provide an opinion, he or she must confirm that all procurable and assembled data and information was fully considered, and provide an explanation for why an opinion cannot be rendered.  

4.	After completing the development requested in number (1) above, schedule the Veteran for a VA examination with an appropriate medical examiner to determine the nature and etiology of his claimed chronic fatigue.  The claims folder, including a copy of this remand, must be made available to the examiner prior to the examination.  All tests and studies deemed necessary by the examiner should be performed.  The examiner should be asked to respond to the following inquiries:  

a.  The examiner should clarify whether the Veteran has had a diagnosis of chronic fatigue at any time during the course of the instant appeal, or since July 2009.  

In determining whether the Veteran has had a diagnosis chronic fatigue during the pendency of the claim, the examiner should consider and address the August 2012 VA primary care note that includes an assessment of fatigue, in addition to the December 2013 VA psychiatric examiner's notation that records from the Cardiac Center indicated chronic fatigue starting in 2002.  

b.  For each diagnosis that is identified, the examiner should opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the disability is etiologically related to the Veteran's active military service, to include the Veteran's shift work aboard aircraft carriers.

In rendering an opinion, the examiner should note and address the Veteran's reported symptoms during his assignments aboard aircraft carriers, and his reported continuity of symptomatology since service, as set forth in his statements received in June and July of 2009, which are described above.  

c.  For each diagnosis that is identified, the examiner should opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the disability was caused OR aggravated by service-connected bilateral hearing loss or tinnitus.  

"Aggravated" for VA purposes means that the condition is worsened beyond its natural progression.  If a service-connected disability is found to aggravate any diagnosed chronic fatigue, the examiner should identify the percentage of disability that is attributable to the aggravation.  See 38 C.F.R. § 3.310(a); Allen, 7 Vet. App. at 448.  

A complete rationale for all opinions should be set forth.  The examiner is advised that the Veteran is competent to report his symptoms and history, including continuity of symptomatology.  Such reports must be acknowledged and considered in formulating any opinion.  If the examiner rejects such reports, an explanation for such rejection must be given.  If the examiner cannot provide an opinion, he or she must confirm that all procurable and assembled data and information was fully considered, and provide an explanation for why an opinion cannot be rendered.  

5.	After completing the above development, and any other development deemed necessary, readjudicate the Veteran's claims.  If any of the benefits sought are not granted, the Veteran and his attorney should be furnished a Supplemental Statement of the Case and given an opportunity to respond.  The case should then be returned to the Board, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  




_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).  

